Citation Nr: 0909637	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain with narrowing disc space at L5-S1; 
spina bifida occulta at S1 (low back disability).

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis.

3.  Entitlement to service connection for generalized 
arthritis and gout.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to service connection for crushed leg 
muscles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
January 1968.  

This case come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the RO that, 
in pertinent part, granted a higher evaluation for the 
Veteran's service-connected low back disability and arthritis 
of the left knee, and denied the Veteran's claims of 
entitlement to service connection for generalized arthritis, 
gout, rheumatoid arthritis, and crushed leg muscles.  The 
Veteran filed a timely appeal of these determinations to the 
Board.  

In November 2008, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.  At the hearing, the record was held 
open for 60 days so that the Veteran may have time to submit 
additional evidence.  Additional evidence was submitted after 
the hearing, accompanied by a waiver of RO consideration.  
This evidence will be considered by the Board in evaluating 
the Veteran's claims.

The issues of entitlement to a higher evaluation for the 
Veteran's low back disability, and service connection for 
generalized arthritis and gout are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

During a November 2008 hearing before the Board, and prior to 
the promulgation of a decision in the appeal, the Veteran 
withdrew on the record his Substantive Appeal concerning the 
claims of entitlement to a higher evaluation for arthritis of 
the left knee, and entitlement to service connection for 
rheumatoid arthritis and crushed leg muscles.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran (or his or her representative) concerning the claims 
of entitlement to a higher evaluation for arthritis of the 
left knee, and entitlement to service connection for 
rheumatoid arthritis and crushed leg muscles have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran withdrew on the record at the November 2008 
Board hearing his Substantive Appeal concerning the claims of 
entitlement to a higher evaluation for arthritis of the left 
knee, and entitlement to service connection for rheumatoid 
arthritis and crushed leg muscles.  38 C.F.R. § 20.204(a, b).  

Hence, there remain no allegations of error of fact or law 
for appellate consideration regarding these claims.  Thus, 
the Board does not have jurisdiction to review these claims, 
and they are dismissed without prejudice.  


ORDER

The appeals concerning the claims of entitlement to a higher 
evaluation for arthritis of the left knee, and entitlement to 
service connection for rheumatoid arthritis and crushed leg 
muscles are dismissed.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims  for a higher evaluation for his 
service-connected low back disability and service connection 
for generalized arthritis and gout must be remanded for 
further action.

Here, the Board notes that the Veteran testified before the 
Board that his service-connected low back disability had 
worsened since his last VA examination in October 2005.  The 
Veteran also testified that he has been having pain, numbness 
and tingling in his legs.  Because the Veteran has testified 
that his service-connected back disability has worsened, this 
matter must be remanded for the Veteran to undergo 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (April 
7, 1995).  

With respect to the Veteran's claim for generalized arthritis 
and gout, the Board notes that the Veteran's service 
treatment records contain numerous treatment notes indicating 
treatment for and diagnoses of various kinds of arthritis.  
For example, in June 1967, the Veteran was indicated to have 
complaints of back pain, left knee, and left toe pain.  The 
impression was possible gout.  A September 1967 treatment 
note indicated chronic arthritis and noted several joints.  
The provisional diagnosis was osteoarthritis.  In July 1967, 
the Veteran was noted to have mild arthritis of the toe and 
put on limited duty.  In April 1967, the Veteran was 
indicated to have arthritis of unknown etiology.  The 
Veteran's treatment records also note that he was evacuated 
from Vietnam in April 1967 and hospitalized for evaluation of 
arthritis.  The diagnosis was "arthritis of unknown etiology 
-?gout."  The Veteran's separation examination in January 
1968 indicated a diagnosed of arthritis 6 years ago - type 
unknown - not active in the last 12 months.  A December 1975 
VA examination also noted a history of arthritis.  Also, an 
October 2005 VA examination indicated degenerative disc 
disease of the lumbar spine with facet arthritis, arthritis 
of both knees, subluxation at the carpometacarpal joint of 
the hands, and normal ankles.  No generalized arthritis or 
gout were indicated.  

Based on the foregoing, the Veteran should be afforded a VA 
examination in connection with his claim in order to 
determine whether he has an additional disability of 
generalized arthritis or gout, as separate from his service-
connected low back disability and knee arthritis, and, if so, 
whether such disability is related to his military service.  
Such an examination is necessary to adjudicate the claim.  
See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for an appropriate VA examination of the 
lumbar spine in order to determine the 
nature, extent, and severity of the 
Veteran's orthopedic and neurologic 
impairment related to his service-
connected low back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the Veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the low back.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.    

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  Any functional impairment 
of the lower extremities due to the 
disc disease should be identified and 
described in terms of severity.

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  If the 
examiner is unable to provide the 
requested information with any degree 
of medical certainty, the examiner 
should clearly indicate that.  

2.  The RO should schedule the Veteran 
for VA examination in order to determine 
the nature and etiology of any 
generalized arthritis or gout found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
generalized arthritis or gout, separate 
from the Veteran's service-connected low 
back disability and arthritis of the 
knees, found to be present.  If the 
examiner diagnoses the Veteran as having 
a separate disability of generalized 
arthritis or gout, the examiner should 
state the diagnosis and offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the condition was 
caused by or had its onset during service 
or within one year of service.  
Specifically, the examiner should comment 
on the Veteran's service treatment 
records indicating numerous complaints of 
and treatment for arthritis of various 
forms in service.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claims.  If any determination 
remains adverse, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC), which should cover evidence 
received into the record after the last 
SSOC, and be given an opportunity to 
submit written or other argument in 
response thereto.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


